Case 21-01278-RG            Doc 1     Filed 05/21/21 Entered 05/25/21 10:35:15   Desc Main
                                      Document      Page 1 of 4



LOWENSTEIN SANDLER LLP
Joseph J. DiPasquale, Esq. (jdipasquale@lowenstein.com)
Arielle B. Adler, Esq. (aadler@lowenstein.com)
One Lowenstein Drive
Roseland, New Jersey 07068
(973) 597-2500 (Telephone)
(973) 597-2400 (Facsimile)

HARRINGTON OCKO MONK, LLP
Kevin J. Harrington, Esq. (kharrington@homlegal.com) (pro hac vice pending)
81 Main Street, Suite 215
White Plains, NY 10601
(914) 686-4800 (Telephone)
(914) 686-4824 (Facsimile)

Co-Counsel to the Defendant Han Benefit Advantage, Inc.

                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEW JERSEY


In re:                                                 Chapter 7

HEALTH TECH HARBOR, INC.,                              Case No. 20-19017 (RG)

                         Debtor.


In re:
                                                       Adv. Pro. No.
HEALTH TECH HARBOR, INC.,

                         Plaintiff,
v.

HAN BENEFIT ADVANTAGE INC D/B/A
BENADVANCE,

                         Defendant.



                          NOTICE OF REMOVAL OF STATE COURT
                          CIVIL ACTION TO BANKRUPTCY COURT



40363/2
05/21/2021 209122509.4
Case 21-01278-RG         Doc 1     Filed 05/21/21 Entered 05/25/21 10:35:15          Desc Main
                                   Document      Page 2 of 4



TO THE CLERK OF THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF NEW JERSEY

                PLEASE TAKE NOTICE that Han Benefit Advantage, Inc. d/b/a

BenAdvance, a New York corporation (“Han Benefit” or the “Defendant”), submits this Notice

of Removal in accordance with Rule 9027 of the Federal Rules of Bankruptcy Procedure, Rule

9027-1 of the Local Rules of the United States Bankruptcy Court for the District of New Jersey

(the “Local Rules”), 28 U.S.C. § 1452(a) and 28 U.S.C. § 157(a), and respectfully represents as

follows:

        1.      On July 29, 2020 (the “Petition Date”), an involuntary petition (the “Petition”)

for relief under chapter 7 of title 11 of the United States Code (the “Bankruptcy Code”) was

filed against Health Tech Harbor, Inc. (the “Debtor”), in the United States Bankruptcy Court

for the District of New Jersey (the “NJ Bankruptcy Court”), thereby commencing the above

captioned chapter 7 case (the “Chapter 7 Case”). The Court has not yet entered an order for

relief in this case.

        2.      On April 21, 2021, a state court civil action (the “NJ Civil Action”) entitled

Health Tech Harbor, Inc. v. Han Benefit Advantage Inc., d/b/a BenAdvance, was filed with

the Superior Court of New Jersey, Bergen County (the “State Court”). The NJ Civil Action is

designated as Case No. BER-L-2665-21. Until the filing of this Notice of Removal with this
Court and the filing of a copy of this Notice of Removal with the State Court, the NJ Civil

Action was still pending before the State Court.

        3.      In accordance with Local Rule 9027-1(c), the undersigned shall cause to be

filed, within fourteen (14) days of the filing of this Notice of Removal, a copy of the docket

sheet and all pleadings in the NJ Civil Action.

        4.      The NJ Civil Action, including all claims and causes of action asserted therein,

is not a proceeding before the United States Tax Court and is not a civil action by a

governmental unit to enforce such governmental unit’s police or regulatory power.




                                               -2-
Case 21-01278-RG         Doc 1    Filed 05/21/21 Entered 05/25/21 10:35:15           Desc Main
                                  Document      Page 3 of 4



        5.     The NJ Civil Action was initiated after the commencement of the Chapter 7

Case.

        6.     The NJ Civil Action is a civil proceeding related to the Chapter 7 Case.

Pursuant to the Standing Order of Reference to the Bankruptcy Court Under Title 11 of the

United States District Court for the District of New Jersey dated as of September 18, 2012

(Simandle, C.J.) (the “Standing Order”), and 28 U.S.C. § 157, the Bankruptcy Court presiding

over the Chapter 7 case (i.e., the NJ Bankruptcy Court) has jurisdiction over each and every

cause of action asserted in the NJ Civil Action under 11 U.S.C. § 1334. In the NJ Civil

Action, the Debtor alleges that it is entitled to judgment in the amount of $2,310,713.25 in

connection with a promissory note between the Debtor and Han Benefit. All claims and

causes of actions in the NJ Civil Action have a clear and direct impact on the property of the

Debtor’s estate under 11 U.S.C. § 541. Resolution of the claims asserted in the NJ Civil

Action will significantly affect the administration of the Debtor’s estate and the adjustment of

the debtor/creditor relationship. All such proceedings are core proceedings under 28 U.S.C.

§ 157(A) and (O). In the event that any claim or cause of action asserted in the NJ Civil

Action is determined to be non-core, Han Benefit consents to the entry of final orders or

judgments by the NJ Bankruptcy Court.

        7.     Removal is in accordance with Rule 9027 of the Federal Rules of Bankruptcy

Procedure and Local Rule 9027-1. This Notice of Removal is filed within thirty days after

receipt through service of a copy of the initial pleading setting forth the claim or cause of

action sought to be removed. See Fed. R. Bankr. P. Rule 9027(a)(3). The NJ Civil Action

was commenced after the commencement of the Chapter 7 Case and each claim and cause of

action in the Civil Action is related to the Chapter 7 Case. Therefore, the removal of each

claim and cause of action in the NJ Civil Action to the NJ Bankruptcy Court is authorized by

28 U.S.C. §§ 1452, 1334 and 157, and the Standing Order referring bankruptcy matters to the

United States Bankruptcy Court for this district.




                                              -3-
Case 21-01278-RG        Doc 1    Filed 05/21/21 Entered 05/25/21 10:35:15          Desc Main
                                 Document      Page 4 of 4



       NOW THEREFORE, all parties to the NJ Civil Action pending in the State Court as

Case No. BER-L-2665-21 are HEREBY NOTIFIED pursuant to Rule 9027(b) of the Federal

Rules of Bankruptcy Procedure as follows:

       Removal of the NJ Civil Action and all claims and causes of action therein was

effected upon the filing of a copy of this Notice of Removal with the Clerk of the State Court

pursuant to Rule 9027(c) of the Federal Rules of Bankruptcy Procedure. The NJ Civil Action

is removed from the State Court to the NJ Bankruptcy Court. The parties to the NJ Civil

Action shall proceed no further in the State Court unless and until the action is remanded by

the NJ Bankruptcy Court.

Dated: May 21, 2021                         Respectfully submitted,

                                            LOWENSTEIN SANDLER LLP

                                            /s/ Joseph J. DiPasquale_______
                                            Joseph J. DiPasquale, Esq.
                                            Arielle B. Adler, Esq.
                                            One Lowenstein Drive
                                            Roseland, New Jersey 07068
                                            (973) 597-2500 (Telephone)
                                            (973) 597-2400 (Facsimile)
                                            E-mail: (jdipasquale@lowenstein.com)
                                            E-mail: (aadler@lowenstein.com)

                                            HARRINGTON OCKO MONK, LLP

                                            Kevin J. Harrington, Esq. (pro hac vice pending)
                                            81 Main Street, Suite 215
                                            White Plains, NY 10601
                                            (914) 686-4800 (Telephone)
                                            (914) 686-4824 (Facsimile)
                                            E-mail: (kharrington@homlegal.com)

                                            Co-Counsel to the Defendant
                                            Han Benefit Advantage, Inc.




                                             -4-
